DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11, 13-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blachut (U.S. No. 5,373,862 A).

    PNG
    media_image1.png
    393
    381
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    400
    309
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    397
    350
    media_image3.png
    Greyscale

In regards to claim 1, Blachut teaches a cosmetic container (figs. 8-11) comprising: a base (1) having a front wall (front wall in annotated fig. 8) and an opposing back wall (back wall in annotated fig. 8) defining a cavity (15) therebetween, the back wall including at least one notch (7c), and the front wall including an upper rim (5); 

a lid (not shown)  (col. 2 lines 38-41) configured to be coupled to the base in an orientation to cover the at least one platform; and 
wherein the at least one platform (2) is sized and adapted to fit within the cavity (15) of the base (1) with the at least one spring (6a) engaged with the front wall (front wall in annotated fig. 8) of the base and the tab (9) engaged with the at least one notch (7c) of the back wall (col. 2 lines 44-60), and the first side of the at least one platform is held within the cavity of the base by the upper rim (5). 

In regards to claim 2, Blachut teaches the invention substantially as claimed. Blachut further teaches a cosmetic container (figs. 8-11) wherein the at least one platform (2) is removable (col. 2 lines 63-col. 3 line 1) and insertable (col. 2 lines 49-56) into the base (1) when the lid (col. 2 lines 38-41) is in an open position.

In regards to claim 3, Blachut teaches the invention substantially as claimed. Blachut further teaches a cosmetic container (figs. 8-11) wherein the at least one spring (6a) is configured to provide a spring force such that engagement of the at least one spring with an inner side of the front wall of the base holds the tab (9) within the at least one notch (7c) (col. 2 lines 49-56).

In regards to claim 5, Blachut teaches the invention substantially as claimed. Blachut further teaches a cosmetic container wherein the lid (col. 2 lines 38-41) is coupled to the base (1) via a hinge assembly (hinge assembly in annotated fig. 9). 

In regards to claim 6, Blachut teaches the invention substantially as claimed. Blachut further teaches a cosmetic container (figs. 8-11) wherein the base (1) includes a plurality of notches and the cosmetic container includes a plurality of platforms, each platform including a tab configured to engage with the plurality of notches (col. 3 lines 6-12).

In regards to claim 7, Blachut teaches the invention substantially as claimed. Blachut further teaches a cosmetic container (figs. 8-11) wherein the plurality of platforms (col. 3 lines 6-12) are configured to be individually removable (col. 2 lines 63-col. 3 line 1) from and insertable (col. 2 lines 49-56) into the base (1).
In regards to claim 8, Blachut teaches the invention substantially as claimed. Blachut further teaches a cosmetic container (figs. 8-11)  wherein the at least one platform (2) is configured to hold at least one cosmetic product (col. 1 lines 5-8).

In regards to claim 9, Blachut teaches the invention substantially as claimed. Blachut further teaches a cosmetic container (figs. 8-11) wherein the at least one platform (2) is removable from the base (1) by sliding the at least one platform towards the front wall of the base to overcome the spring force, thereby disengaging the tab from the notch (col. 2 lines 63-col. 3 line 1).
In regards to claim 11, Blachut teaches the invention substantially as claimed. Blachut further teaches a cosmetic container (figs. 8-11) wherein each of the plurality of platforms (col. 3 lines 6-12) are configured to be repositionable within the cavity of the base.
In regards to claim 13. The cosmetic container of claim 1, wherein the at least one spring is coupled to the at least one platform.
In regards to claim 14, Blachut teaches a cosmetic container (figs. 8-11) comprising: a base (1) having a front wall (front wall in annotated fig. 8) and an opposing back wall (back wall in annotated fig. 8) defining a cavity (15) therebetween, the back wall including a plurality of notches (7c in fig. 8; col. 3 lines 6-12), and the front wall including an upper rim (5); 
a plurality of platforms (2 in figs. 8, 10; col. 3 lines 6-12) releasably secured to the base (col. 2 lines 49-50, 63), the plurality of platforms each having a first side (first side in annotated fig. 10) and an opposing second side (second side in annotated fig. 10), wherein the first side includes at least one spring (6a) configured to engage with the front wall of the base (col. 2 lines 45-49), and the second side includes a tab (9) adapted to engage with the plurality of notches (7c in fig. 8; col. 3 lines 6-12) of the back wall (col. 2 lines 53-56);
a lid (col. 2 lines 38-41) configured to be coupled to the base in an orientation to cover the plurality of platforms; and wherein the plurality of platforms (2 in figs. 8, 10; col. 3 lines 6-12) are sized and adapted to fit within the cavity (15) of the base such that each of the plurality of platforms are positioned within the cavity of the base side by side (col. 3 lines 7-9) and the first side of each of the plurality of platforms is held within the cavity of the base by the upper rim (5).

In regards to claim 15, Blachut teaches the invention substantially as claimed. Blachut further teaches a cosmetic container (figs. 8-11)  wherein the plurality of platforms (2 in figs. 8, 10; col. 3 lines 6-12) are configured to be individually removable (col. 2 lines 63-col. 3 line 1) and insertable (col. 2 lines 49-56)  into the base (1) when the lid (col. 2 lines 38-41) is in an open position. 

In regards to claim 16, Blachut teaches the invention substantially as claimed. Blachut further teaches a cosmetic container (figs. 8-11) wherein the at least one spring (6a) is 

In regards to claim 19, Blachut teaches the invention substantially as claimed. Blachut further teaches a cosmetic container (figs. 8-11)  wherein each of the plurality of platforms (2 in figs. 8, 10; col. 3 lines 6-12) are configured to be repositionable within the cavity of the base.

In regards to claim 20, Blachut teaches the invention substantially as claimed. Blachut further teaches a cosmetic container (figs. 8-11)  wherein the plurality of platforms (2 in figs. 8, 10; col. 3 lines 6-12) are removable from the base (1) by sliding each of the plurality of platforms individually towards the front wall of the base to overcome the spring force, thereby disengaging the tab from the plurality of notches (7c in fig. 8; col. 3 lines 6-12) (col. 2 lines 63-col. 3 line 1).

Claim Rejections - 35 USC § 103
Claims 4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blachut (U.S. No. 5,373,862 A) as applied to claim 1 and claim 14 above, respectively, and further in view of Walton (U.S. No. 2,418,578 A). 

    PNG
    media_image4.png
    326
    696
    media_image4.png
    Greyscale

In regards to claim 4 Blachut teaches the invention substantially as claimed. Blachut fails to teach a cosmetic container wherein the lid has a first side and a second side, the first side including a clasp configured to engage with an outer side of the front wall of the base. 
However, Walton teaches a cosmetic container wherein the lid has a first side (first side in annotated fig. 3) and a second side (second side in annotated fig. 3), the first side including a clasp (40) configured to engage with an outer side of the front wall (front wall in annotated fig 3) of the base.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blachut to incorporate the teachings of Walton and provide a cosmetic container wherein the lid has a first side and a second side, the first side including a clasp configured to engage with an outer side of the front wall of the base. Doing so would allow the lid of the base to stay closed once closed and protect the cosmetics inside the container.

In regards to claim 17,  Blachut fails to teach a cosmetic container wherein the lid has a first side and a second side, the first side including a clasp configured to engage with an outer side of the front wall of the base.
However, Walton teaches a cosmetic container wherein the lid has a first side (first side in annotated fig. 3) and a second side (second side in annotated fig. 3), the first side including a clasp (40) configured to engage with an outer side of the front wall (front wall in annotated fig 3) of the base.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blachut to incorporate the teachings of Walton and provide a cosmetic container wherein the lid has a first side and a second side, the first side including a clasp configured to engage with an outer side of the front wall of the base. Doing so would allow the lid of the base to stay closed once closed and protect the cosmetics inside the container.

In regards to claim 18, Blachut teaches the invention substantially as claimed. Blachut fails to teach a cosmetic container wherein the lid is coupled to the base via a hinge assembly.
However, Walton teaches a cosmetic container wherein the lid (12) is coupled to the base (11) via a hinge assembly (hinge lugs 36 and hinge pin 37 in figs. 2, 3). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blachut to incorporate the teachings of Walton and provide a cosmetic container wherein the lid is coupled to the base via a hinge assembly. Doing so would allow the lid of the base to swing open to uncover the cosmetics

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blachut (U.S. No. 5,373,862 A) as applied to claim 1 above, and further in view of Harry (U.S. Application 2017/0013940 A1)
In regards to claim 10, Blachut teaches the invention substantially as claimed. Blachut fails to teach a cosmetic container wherein the base and the lid are formed from aluminum.
However, Harry teaches a cosmetic container formed from aluminum (para. 0062).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blachut to incorporate the teachings of Harry and provide a cosmetic container wherein the base and the lid are formed from aluminum. Doing so would allow the cosmetic container to be lightweight and recyclable. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blachut (U.S. No. 5,373,862 A) as applied to claim 1 above, and further in view of Denece (WO 2018015639 A1).
In regards to claim 12, Blachut fails to teach a cosmetic container wherein the at least one spring is a compression spring, though Blachut does teach that the elastic means may be a leaf spring (CITE).
However, Denece teaches that an elastic means such as a leaf spring is interchangeable with a compression spring (0052).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blachut to incorporate the teachings of Denece and provide a cosmetic container wherein the at least one spring is a compression spring. Doing so would .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.N.H./Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772